                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION
 KIMBERLY D. GRIGGS,                                )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      No. 2:19-04141-CV-RK
                                                    )
                                                    )
 ANDREW M. SAUL, Commissioner of                    )
 Social Security Administration,                    )
                                                    )
                                                    )
                                Defendant.          )
                                             ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Commissioner of Social Security Administration’s (“SSA”) denial of disability benefits
as rendered in a decision by an Administrative Law Judge (“ALJ”). For the reasons below, the
decision of the ALJ is AFFIRMED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”         Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). “Substantial evidence
is less than a preponderance of the evidence, but is ‘such relevant evidence as a reasonable mind
would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770 F.3d 1196, 1201
(8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In determining
whether existing evidence is substantial, the Court takes into account “evidence that detracts from
the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771 F.3d 1098, 1102
(8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by substantial evidence, [the
Court] may not reverse even if substantial evidence would support the opposite outcome or [the
Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014) (citing
Davis, 239 F.3d at 966). The Court does not “re-weigh the evidence presented to the ALJ.”
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing Baldwin v. Barnhart, 349 F.3d



          Case 2:19-cv-04141-RK Document 19 Filed 06/02/20 Page 1 of 5
549, 555 (8th Cir. 2003)). The Court must “defer heavily to the findings and conclusions of the
[ALJ].” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (citation omitted).
                                             Discussion
        By way of overview, the ALJ determined that Plaintiff suffers from the following severe
impairments: degenerative disc disease of the spine; degenerative joint disease of the knees,
shoulders, and hips; status post left ankle debridement; asthma; major depressive disorder;
obsessive compulsive disorder (“OCD”); generalized anxiety disorder; and posttraumatic stress
disorder (“PTSD”).      The ALJ also determined that Plaintiff has the following non-severe
impairments: migraines, seizures, myoclonic jerking, and gallstones. However, the ALJ found
that none of Plaintiff’s impairments, whether considered alone or in combination, meet or
medically equal the criteria of one of the listed impairments in 20 CFR Pt. 404, Subpt. P, App. 1
(“Listing”). Additionally, the ALJ found that despite her limitations, Plaintiff retained the residual
functional capacity (“RFC”) to perform sedentary work as defined in 20 CFR 404.1567(a) with
the following exceptions:
        The claimant can never climb, kneel, crouch or crawl. She can occasionally balance
        and stoop and may frequently reach. The claimant must avoid any hazards such as
        dangerous machinery and unprotected heights. The claimant would need to avoid
        concentrated exposure to smoke, fumes, dusts and gases. She is capable of
        performing simple routine tasks throughout the workday in an occupation that does
        not require her to communicate with the general public on behalf of her employer.

(Tr. 20.) Although the ALJ found that Plaintiff is unable to perform any past relevant work, the
ALJ found that considering Plaintiff’s age, education, work experience, and RFC, Plaintiff can
perform jobs that exist in significant numbers in the national economy.
        On appeal Plaintiff argues the ALJ’s RFC was not supported by substantial evidence
because he did not properly weigh the opinion of Dr. Casey Williams, Plaintiff’s treating
physician, and the ALJ failed to propose a hypothetical question which captured the concrete
consequences of Plaintiff’s deficiencies. Both arguments are without merit and the Court will
address each in turn.
I.      The ALJ’s RFC and Weighing of the Medical Opinions was Supported by Substantial
        Evidence
        The ALJ gave partial weight to the opinion of Dr. Williams. (Tr. 25.) Dr. Williams opined
that Plaintiff could:


                                                  2

           Case 2:19-cv-04141-RK Document 19 Filed 06/02/20 Page 2 of 5
       frequently lift up to ten pounds, stand or walk for one hour, and sit four hours total
       . . . . [and] would need to recline, assume a supine position and prop her legs up
       two to three feet one to three times a day; could occasionally reach, handle, and
       balance and less than occasionally climb, stoop, kneel, and crouch.

(Id.) The ALJ gave weight to Dr. Williams’ opinion that Plaintiff could frequently lift up to ten
pounds, but gave no weight to the other opinions because he found them to be overstated and
inconsistent with the record as a whole. (Id.) See Goff v. Barnhart, 421 F.3d 785, 790-91 (8th Cir.
2005) (A “finding of inconsistency with other evidence alone is sufficient to discount the [treating
physician’s] opinion.”).
       This determination was supported by substantial evidence. While Plaintiff claims the ALJ
did not cite any medical opinion in determining the weight given, that ignores the ALJ’s detailed
discussion of the medical evidence. (Tr. 20-25.) Notably, a few days after Dr. Williams gave his
opinion, Dr. Wolf’s examination noted only mild tenderness to palpitation in the low back and no
weakness, numbness, or bowel or bladder complaints. (Tr. 22, 1069.) A few months later, in
September 2017, Dr. Gorham noted Plaintiff walked with a normal gait and had normal motor
strength at 5/5 in her lower extremities. (Tr. 1076.) After giving his opinion regarding Plaintiff’s
mobility, even Dr. Williams noted Plaintiff walked with a normal gait a few months later. (Tr. 25,
1177.) Therefore, there was substantial evidence to support the ALJ’s determination that some of
Dr. Williams opinions were overstated and afforded no weight.
       Plaintiff also argues the ALJ erred in in giving more weight to the state agency consultant,
Dr. Gwartney. Dr. Gwartney opined in January 2017 that Plaintiff could perform at least sedentary
work with some additional postural and environmental limitations to account for her symptoms.
(Tr. 25, 91-93.) The ALJ determined Dr. Gwartney’s opinion deserved weight because it was
generally consistent with the record as a whole. (Tr. 20-25, 91, 93.) Consistency with the record
is an important factor in deciding the weight accorded to medical opinions.            20 C.F.R. §
404.1527(c)(4) (“Generally, the more consistent an opinion is with the record as a whole, the more
weight we will give that opinion.”); see also Marbry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016)
(“The state agency physicians’ opinions were consistent with the other medical evidence and it
was proper for the ALJ to rely on them, in part, in formulating [the claimant’s] RFC.”). In
determining the consistency of the record as a whole, the ALJ considered Plaintiff’s allegations of
disabling pain, Plaintiff’s improved condition, Plaintiff’s daily activities, and the numerous
medical records. (See e.g., Tr. 20-26, 37-40, 53-55, 746-51.) Plaintiff argues the ALJ did not cite

                                                 3

          Case 2:19-cv-04141-RK Document 19 Filed 06/02/20 Page 3 of 5
any medical basis for the assertion Dr. Williams’ opinion was inconsistent. This argument ignores
the pages of discussion of medical evidence considered in finding Dr. Williams’ opinion
inconsistent. (Tr. 20-25.)
       Finally, Plaintiff makes various arguments about the weight the ALJ gave to the medication
Plaintiff was taking and her daily activities. This argument goes to factual interpretation not factual
sufficiency. Even if a different interpretation could be given to those facts, the ALJ’s RFC and
the weighing of the medical opinions was supported by substantial evidence.
II.     The ALJ’s Hypothetical Question was Proper
       Next, Plaintiff argues the ALJ erred because he did not propose a hypothetical question to
the vocational expert which captured the concrete consequences of Plaintiff’s deficiencies.
Specifically, Plaintiff argues the ALJ erred by failing to include the fact that Plaintiff used a cane
as an assistive device. Testimony from a vocational expert constitutes substantial evidence when
based on a properly phrased hypothetical question.          Cruz v. Chater, 85 F.3d 1320, 1323
(8th Cir. 1996). A hypothetical question need not state all of Plaintiff’s impairments. Goff, 421
F.3d at 794. Rather, a hypothetical question is sufficient if it sets forth the limitations supported
by substantial evidence in the record and accepted as true by the ALJ. Id. Here, while the ALJ
noted that Plaintiff sometimes uses a cane (Tr. 21-23, 25), the ALJ specifically rejected the
proposition that Plaintiff required a cane to stand and walk, noting that the treatment records often
revealed that Plaintiff had normal strength and range of motion. (Tr. 25, 1076, 1085, 1106, 1146.)
The ALJ also noted that Plaintiff reported fishing and walking across a property carrying her
granddaughter, and she appeared without her cane during at least one appointment. (Tr. 25, 53-
55.) Substantial evidence supports the ALJ’s RFC and determination that she did not need a cane
to walk or stand. Therefore, the ALJ’s hypothetical question was proper.




                                                  4

           Case 2:19-cv-04141-RK Document 19 Filed 06/02/20 Page 4 of 5
                                          Conclusion
       Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, the Court concludes that substantial evidence on the record as a whole supports the ALJ’s
decision for the reasons above and set forth in the Commissioner’s brief. Therefore, the decision
of the ALJ is AFFIRMED.
       IT IS SO ORDERED.




                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: June 2, 2020




                                               5

          Case 2:19-cv-04141-RK Document 19 Filed 06/02/20 Page 5 of 5
